PER CURIAM
Defendant pled guilty to unauthorized use of a vehicle. ORS 164.135. As part of the sentence, the court required him to pay restitution to the victim for property that was in the vehicle. Defendant argues, and the state concedes, that defendant only admitted to unauthorized use of the vehicle, and not to theft of the property in it. He was in possession of the car about three weeks after it was reported stolen. The property was not in the vehicle at that time. We accept the state’s concession. The court did not have authority to order restitution for the property. ORS 137.106(1); State v. Potter, 103 Or App 463, 798 P2d 690 (1990).
Judgment for restitution of $968 vacated; otherwise affirmed.